                                                                         Case 8:20-bk-11507-ES            Doc 505 Filed 05/21/21 Entered 05/21/21 12:11:09                     Desc
                                                                                                            Main Document Page 1 of 2


                                                                         1    Ira D. Kharasch (CA Bar No. 109084)
                                                                              John W. Lucas (CA Bar No. 271038)
                                                                         2    Jason H. Rosell (CA Bar No. 269126)
                                                                              Victoria A. Newmark (CA Bar No. 183581)                              FILED & ENTERED
                                                                         3    PACHULSKI STANG ZIEHL & JONES LLP
                                                                              10100 Santa Monica Blvd., 13th Floor
                                                                         4    Los Angeles, California 90067                                               MAY 21 2021
                                                                              Telephone: (310) 277-6910
                                                                         5    Facsimile: (310) 201-0760
                                                                              E-mail: ikharasch@pszjlaw.com                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                     Central District of California
                                                                         6             jlucas@pszjlaw.com                                            BY duarte     DEPUTY CLERK
                                                                                       jrosell@pszjlaw.com
                                                                         7             vnewmark@pszjlaw.com

                                                                         8
                                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                         9
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                        10
                                                                                                                     SANTA ANA DIVISION
                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   In re:                                                Case No. 8:20-bk-11507-ES
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   HCA WEST, INC., et al.,                               Chapter 11
                                              ATTOR NE YS A T L AW




                                                                        14                           Debtors and Debtors-in        Jointly Administered With Case Nos.:
                                                                                                     Possession.                   8:20-BK-11508-ES and 8:20-BK-11509-ES
                                                                        15
                                                                             Affects:                                              ORDER AUTHORIZING DEBTOR HNA,
                                                                        16                                                         INC. TO REJECT ADP TOTALSOURCE
                                                                                 All Debtors                                       CLIENT SERVICES AGREEMENT
                                                                        17
                                                                                 HCA WEST, INC., ONLY                              Date:         May 20, 2021
                                                                        18                                                         Time:         10:30 a.m. (Pacific Time)
                                                                                                                                   Place:        ZoomGov
                                                                        19       HAI EAST, INC., ONLY

                                                                        20       HNA, INC., ONLY
                                                                                                               .
                                                                        21

                                                                        22            Upon the Motion of Debtor HNA, Inc. to Reject ADP TotalSource Client Services Agreement
                                                                        23   (the “Motion”) filed by Debtor, HNA, Inc. (the “Debtor”); and it appearing that the relief requested is
                                                                        24   in the best interests of the Debtor’s estate and creditors; and it appearing that this court has jurisdiction
                                                                        25   over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core
                                                                        26   proceeding pursuant to 28 U.S.C. § 157(b); and adequate notice of the Motion having been given; and
                                                                        27   after due deliberation and sufficient cause appearing therefor;
                                                                        28            IT IS HEREBY ORDERED THAT:

                                                                             DOCS_LA:338000.1 38393/002
                                                                         Case 8:20-bk-11507-ES            Doc 505 Filed 05/21/21 Entered 05/21/21 12:11:09              Desc
                                                                                                            Main Document Page 2 of 2


                                                                         1           1.       The Motion is granted.

                                                                         2           2.       The ADP TotalSource Client Services Agreement dated May 12, 2009 attached as

                                                                         3   Exhibit B to the Motion (the “Contract”) is rejected effective as of April 28, 2021.

                                                                         4           3.       The Debtor shall serve this Order on ADP TotalSource, Inc. (“ADP TotalSource”)

                                                                         5   within three (3) business days of the entry of this Order.

                                                                         6           4.       The Debtor does not waive any claims that they may have against the ADP

                                                                         7   TotalSource, whether or not such claims are related to the Contract.

                                                                         8           5.       This court shall retain jurisdiction to hear and determine all matters arising from the

                                                                         9   implementation of this Order.

                                                                        10           6.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, or

                                                                        11   9014, or otherwise, the terms and conditions of this Order shall be immediately effective and
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   enforceable upon its entry.
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14                                                     ###

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23
                                                                               Date: May 21, 2021
                                                                        24

                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:338000.1 38393/002
